Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 02, 2022

The Court of Appeals hereby passes the following order:

A22A1238. SIFUR RAHAMAN v. THE STATE.

      In 2018, Sifur Rahaman was convicted of aggravated battery. He filed a timely
motion for new trial, which the trial court denied in November 2020. The following
year, Rahaman filed a motion for an out-of-time appeal, asserting that he had not
received notice of the denial of his motion for new trial until July 2021. The trial
court granted Rahaman an out-of-time appeal, and he filed this appeal.
      The Georgia Supreme Court recently eliminated the judicially created out-of-
time-appeal procedure in trial courts. Cook v. State, ___ Ga. ___ (5) (Case No.
S21A1270, decided March 15, 2022) (applying the holding “to all cases that are
currently on direct review or otherwise not yet final”). In light of Cook, Rahaman has
filed a motion to remand this case to the superior court to determine whether he
received timely notice of the denial of his motion for new trial and, if not, to allow the
trial court to re-enter the order denying his motion for new trial. See, e.g., McCurley
v. State, 345 Ga. App. 856, 857 (815 SE2d 188) (2018).
      The trial court’s order granting the motion for out-of-time appeal is hereby
VACATED, Rahaman’s motion to remand is hereby GRANTED, and this case is
REMANDED to the trial court to determine if Rahaman received timely notice of the
denial of his motion for new trial. On remand, the trial court is DIRECTED to enter
an order dismissing the motion for an out-of-time appeal. See Rutledge v. State, ___
Ga. ___ (Case No. S21A1036, decided March 15, 2022).

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/02/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.